Citation Nr: 0845134	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury, to 
include as secondary to service-connected fracture of the 
right femur.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.  

The Board first considered this appeal in August 2000 and 
remanded the issue here on appeal for additional development.  
The case was returned to the Board and in April 2002, the 
Board undertook further development of the record.  In 
September 2003, however, the appeal again required remand to 
the RO as the Board's development authority was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  The appeal was 
returned to the Board for appellate consideration and the 
claim was denied in June 2005.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, pursuant to a 
joint motion for remand, dated in that month, the Court 
vacated the Board's June 2005 decision and remanded the 
matter.  

In September 2006, pursuant to the joint motion and order of 
the Court, the Board remanded the case for notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), a further 
search for hospitalization reports, and an addendum to the VA 
examination.  The VCAA notice was sent in December 2006.  The 
search for additional hospital reports resulted in a response 
that hospital records for the veteran's period of service 
were filed in his military records and had been sent to the 
RO.  Another VA examination was done and an opinion provided.  
In December 2007, the Board determined that the necessary 
development had been completed and rendered a decision in 
this case.  The veteran appealed that decision to the Court.  
In September 2008, the Court granted a joint motion to vacate 
the Board's December 2007 decision and remand the matter for 
compliance with the joint motion.  

In May 2000 and September 2001, the veteran testified before 
Veterans Law Judges, who have since left the Board.  The 
veteran was notified of his right to have a hearing before a 
sitting Veterans Law Judge and declined to have another 
hearing.  The transcripts of the May 2000 and September 2001 
Board hearings are in evidence, as well as the transcript of 
the August 1997 hearing before a RO hearing officer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the Board remanded the case.  The 
requested development included the following:  

Forward the veteran's claims folder to 
the examiner who conducted the June 
2004 VA spine examination (or a 
suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested again to review 
the claims folder in order to render an 
opinion as to whether it is at least as 
likely as not (probability of fifty 
percent or more) that the veteran's 
back disorder is the result of his 
service, or his service-connected right 
femur disability.  The examiner should 
include an opinion as to the relevance 
of the veteran's post-service injuries 
to his back, documented in the claims 
file, e.g. the 1967 motor vehicle 
accident and the May 1999 fan accident.  
A rationale for any opinion expressed 
is requested.  (Emphasis added).

In April 2007, the veteran's back was examined and the 
examiner rendered an opinion that, "Degenerative joint and 
disc disease of the lumbar spine is not caused by or a result 
of fractured R[ight] femur in svc [service]."  The examiner 
then went on to explain his opinion.  He discussed the injury 
in service and concluded, "it is doubtful that he had back 
problem after the thigh injury."  (The thigh injury was the 
claimed injury in service.)  The examiner reinforced his 
opinion with reference to the separation examination and post 
service medical reports.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has never 
asserted that VA examination must use particular wording.  In 
fact, the Board would rather have a good explanation in the 
examiner's own words; rather than have the examiner simply 
re-state the Board's words.  See Nieves-Rodriguez v. Peake; 
2008 WL 5054604 (Vet.App.).   

In this case, the Board felt that the explanation provided by 
the VA physician in his conclusion of the April 2007 VA 
examination not only met the requirements of the Board's 
remand but did so in a compelling manner.  The parties to the 
Joint Remand disagreed.  They asserted that the examiner did 
not state whether the condition was directly related to 
service, as requested by the September 2006 Board remand.  
For that reason, the decision was vacated and the case 
remanded.  

The veteran's attorney has submitted additional medical 
evidence.  A private chiropractor stated that he found the 
veteran's right leg was shorter than the left leg and this 
could have contributed to his back disorder.  The 
chiropractor did not report his measurements.  Under these 
circumstances, the veteran's leg lengths should be measured.  
The results and the chiropractor's opinion should be 
considered by a VA examiner and adjudicators at the agency of 
original jurisdiction (AOJ).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to the examiner who conducted the June 
2004 and April 2007 VA spine 
examinations (or a suitable substitute 
if this individual is unavailable) for 
an addendum.  If the examiner finds 
another examination is necessary, it 
should be scheduled.  The examiner is 
requested to again review the claims 
folder in order to render an opinion as 
to the following:  

a.  Whether it is at least as likely as 
not (probability of fifty percent or 
more) that the veteran's back disorder 
is the result of his service; or, 

b.  Measure the length of the veteran's 
legs and express an opinion as to the 
affect on the veteran's back that any 
difference might have.

c.  Whether it is at least as likely as 
not that the veteran's back disorder is 
the result of his service-connected 
right femur disability.  

d.  The examiner should include an 
opinion as to the relevance of the 
veteran's post-service injuries to his 
back, documented in the claims file, 
e.g. the 1967 motor vehicle accident 
and the May 1999 fan accident.  A 
rationale for any opinion expressed is 
requested.

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




